Citation Nr: 0936712	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to May 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In an June 2007 decision, the Board denied the Veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Court vacated the Board's decision and 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  

The Veteran and his representative were advised that the 
Veterans Law Judge who conducted his August 2006 hearing was 
no longer employed by the Board and that he had the right to 
another hearing.  The Veteran declined the opportunity for a 
new hearing in a response received in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss and tinnitus, which he contends 
results from noise exposure in his military occupation as a 
pilot.  He asserts that he was continually exposed to jet 
engine noise and that he never used hearing protection while 
on the flight line.  Service treatment records indicate that 
the Veteran experienced diminished hearing in February 1958 
and that he suffered ear trauma in January 1959.  The record 
also includes lay evidence, including the Veteran's 
testimony, that he suffered from hearing loss and ringing in 
his ears since service.  


The Veteran was afforded a VA audiological evaluation in July 
2005.  The examiner noted that the Veteran reported an 
earlier diagnosis of Meniere's disease and opined that, "if 
this is the case, it is the most probably [sic] etiology of 
tinnitus [emphasis added]."  The examiner was unable to 
complete the test due to the Veteran's inconsistencies, and 
no findings or opinions were made as to bilateral hearing 
loss.  

In January 2007, the Board sought a medical expert opinion as 
to the nature and likely etiology of the Veteran's claimed 
hearing loss and tinnitus.  A VA audiologist reviewed the 
claims file and the Veteran's service treatment records and 
concluded that hearing loss was not related to service since 
"there is no evidence of hearing loss in the service or 
within one year of discharge."  She also stated that a May 
2000 private audiology report indicated a diagnosis of 
Meniere's disease, and she opined that this condition is the 
most likely cause of the Veteran's tinnitus.  

As noted in the Joint Motion, that medical opinion is 
inadequate because the audiologist did not remark on the 
Veteran's hearing loss and ear injury in service.  
Furthermore, she mistakenly asserted that Meniere's disease 
had been diagnosed in May 2000, when in fact the audiology 
report indicates only that the Veteran complained of this 
condition.  Thus, the medical evidence currently of record is 
inadequate to assess the etiology of the Veteran's claimed 
disabilities, to include whether he does in fact suffer from 
Meniere's disease that is causing tinnitus or hearing loss 
and, if so, whether the Meniere's disease is related to 
service.  A remand is therefore required to afford him a VA 
examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the Veteran testified in his August 2006 Board 
hearing that records from the Albany Medical Center Hospital 
relate his current hearing loss disability to his active 
service.  He also stated that he underwent periodic hearing 
tests while employed as a pilot for Pan Am.  These records 
are not part of the claims file.  On remand, they should be 
obtained and reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
private doctors or medical facilities 
which have treated him for any of his 
claimed disabilities.  He should be asked 
to identify the dates of treatment and to 
sign an authorization for VA to receive 
the records.  All attempts to locate the 
records should be documented in the 
claims folder.  Any records obtained 
should be associated with the folder.  

2.  Ask the Veteran to complete an 
authorization for VA to request available 
records from the Federal Aviation 
Administration (FAA), Aerospace Medical 
Certification Division.  Upon receipt of 
such authorization, contact FAA and 
request archived aviation medical 
examinations pertaining to the Veteran.  
Any records obtained should be associated 
with the claims file.

3.  Thereafter, schedule the Veteran for 
a VA audiological examination to 
determine the current nature and likely 
etiology of his claimed hearing loss and 
tinnitus.  The claims file must be made 
available for review, and the examiner 
should state that the file has been 
reviewed.  Based on the examination and 
review of the record, the examiner should 
answer the following questions:  

(a)  does the Veteran suffer from 
Meniere's disease?  

(b)  if yes, is the Meniere's disease the 
cause of his hearing loss and tinnitus? 

(c)  if currently diagnosed Meniere's 
disease is causing hearing loss and 
tinnitus, is it at least as likely as not 
that the Meniere's disease is related to 
service?


(d)  if the Veteran does not have 
Meniere's disease, or if it is determined 
that Meniere's disease is not the cause 
of his hearing loss or tinnitus, or if 
Meniere's disease is not otherwise 
related to service, is it at least as 
likely as not that the hearing loss and 
tinnitus is related to service, to 
include noise exposure?  

A complete rationale must be provided for 
any opinion expressed.  If the examiner 
is unable to determine the etiology of 
the claimed conditions without resorting 
to speculation, he or she should so state 
and discuss the reasons that the cause of 
the disabilities cannot be determined.  

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


